  Case 15-50449         Doc 76       Filed 07/15/19 Entered 07/15/19 15:40:24             Desc Main
                                       Document     Page 1 of 3




SIGNED THIS 15th day of July, 2019


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF VIRGINIA

In re
Robert W. Compton, Sr.                                                              Chapter 13
Christine G. Compton                                                                Case No 15-50449
Debtor(s)

                                   ORDER CONFIRMING PLAN

The Chapter 13 Plan filed by the Debtor(s) 6/19/2019, having been transmitted to all creditors;
and it having been determined that the plan meets each of the requirements of 11 U.S.C. §
1325(a);

It is ORDERED that:

(1) The Plan as filed or modified is CONFIRMED.

(2) Upon entry of this order, all property of the estate shall revest in the Debtor(s).
Notwithstanding such revesting, the Debtor(s) shall not encumber, refinance, sell or
otherwise convey real property without first obtaining an order of approval from
this Court.

(3) All funds received by the Chapter 13 Trustee on or before the date of an order
of dismissal shall be disbursed to creditors, unless such disbursement
would be de minimis, in which case the funds may be disbursed to the Debtor(s)
or paid into the Treasury registry fund account of the Court, at the discretion of the
Trustee. All funds received by the Chapter 13 Trustee after the date of the entry of
the order of dismissal or conversion shall be refunded to the Debtor(s) at their
address of record.




                                                      1
  Case 15-50449         Doc 76      Filed 07/15/19 Entered 07/15/19 15:40:24             Desc Main
                                      Document     Page 2 of 3




(4) Other provisions:
The estimated claim to be paid by the trustee to USDA - Rural Housing Service (proof of claim #3)
totals $7,511.79 plus 4.25% interest, with fixed payments of $145.79 per month. Claim #3 lists the
amount of secured claim as $53,907.20. This amount includes a "Subsidy Subject to Recapture"
that totals $46,295.41. This subsidy is only repaid when the Debtors sell the property or when they
are no longer using it as a residence. This amount will be paid directly by the Debtors if any of the
conditions requiring the subsidy to be paid occur in the course of the bankruptcy.

The Trustee is authorized to disburse to LoanCare post-petition mortgage arrears of $7,333.11
pursuant to the Consent Order entered on 2/5/19. Amended Claim 1-2 filed by LonaCare filed on
March 13, 2019, is hereby withdrawn, and claim 1-1 shall continue as a valid claim.

The plan is amended in Part 5.1 to clarify that the [wife's ] Chapter 7 test liquidation figure is
$95,729.

Plan must pay 100% to Wife's unsecured creditors pursuant to 11 U.S.C. §1325(a)(4) [Chapter 7],
and Debtor(s) shall amend this confirmed plan to pay 100% of Wife's claims if such allowed claims
exceed plan funding.
                                      ***End of Order***


/s/ Herbert L. Beskin
Herbert L. Beskin, Chapter 13 Trustee
VSB # 15050
P.O. Box 2103, Charlottesville VA 22902
Tel: (434) 817-9913, ext. 121
E-mail: hbeskin@cvillech13.net

SEEN AND AGREED

/s/ Suad Bektic
Suad Bektic
VSB # 90012
New Day Legal, PLLC
98 Alexandria Pike, Suite 10
Warrenton, VA 20186
540-349-3232
Email: sbektic@newdaylegal.com

/s/ Malcolm Savage
Malcolm Savage, Counsel for LoanCare
Shapiro & Brown
10021 Balls Ford Road
Suite 200
Manassas, VA 20109
Phone: 703-449-7433
msavage@logs.com



                                                   2
  Case 15-50449           Doc 76       Filed 07/15/19 Entered 07/15/19 15:40:24                     Desc Main
                                         Document     Page 3 of 3




Service of this Order is directed to the Debtor(s), Debtor(s) Attorney, the Trustee, the United States Trustee, the
Internal Revenue Services, the U.S. Attorney, Debtor(s)’ employer (if any wage deduction order is being modified)
and all creditors specifically dealt with by the terms of this order.




                                                         3
